DISMISS; and Opinion Filed April 2, 2013.




                                     S  In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                  No. 05-13-00229-CV

                         DEL BUILDERS, INC., Appellant
                                    V.
                     BARRY AND JANET CALDWELL, Appellees

                        On Appeal from the 86th District Court
                              Kaufman County, Texas
                           Trial Court Cause No. 68127-86

                            MEMORANDUM OPINION
                    Before Justices Lang-Miers, Murphy, and Fillmore
                               Opinion by Justice Fillmore
      The Court has before it appellants’ March 21, 2013 motion to dismiss appeal, which is

unopposed. We GRANT the motion and DISMISS the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                               PER CURIAM



130229F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

DEL BUILDERS, INC., Appellant                         On Appeal from the 86th District Court,
                                                      Kaufman County, Texas
No. 05-13-00229-CV         V.                         Trial Court Cause No. 68127-86.
                                                      Opinion delivered per curiam. Justices Lang-
BARRY AND JANET CALDWELL,                             Miers, Murphy and Fillmore sitting for the
Appellees                                             Court.

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED. Costs
are assessed against the party incurring same.


Judgment entered this 2nd day of April, 2013.




                                                      /Robert M. Fillmore/
                                                      ROBERT M. FILLMORE
                                                      JUSTICE




                                                –2–